                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


TOT POWER CONTROL, S.L.,

               Plaintiff,
                                                    C.A. No. 6:21-cv-00107-ADA
        v.
                                                    JURY TRIAL DEMANDED
AT&T MOBILITY LLC,

               Defendant.


                        CASE READINESS STATUS REPORT

        Plaintiff ToT Power Control, S.L. and Defendant AT&T Mobility LLC hereby

provide the following status report in advance of the initial Case Management

Conference (CMC).


                              FILING AND EXTENSIONS

        Plaintiff’s Complaint was filed on February 1, 2021. There was one extension

through and until April 12, 2021.


                            RESPONSE TO THE COMPLAINT
        Defendant filed its Answer on April 12, 2021. There are no counterclaims other

than counterclaims for non-infringement and invalidity.


                                PENDING MOTIONS

        There are no pending motions in this case other than motions to appear pro hac
vice.
                 RELATED CASES IN THIS JUDICIAL DISTRICT

       The following case in this Judicial District include common asserted patents:

TOT Power Control, S.L. v. T-Mobile USA, Inc., W.D.Tex. 6:21-cv-00109-ADA.

                       IPR, CBM, AND OTHER PGR FILINGS


       There are no known IPR, CBM, or other PGR filings at this time.

                NUMBER OF ASSERTED PATENTS AND CLAIMS


       Plaintiff has asserted two patents and will disclose its asserted claims with its

Preliminary Infringement Contentions no less than one week before the CMC.

                    APPOINTMENT OF TECHNICAL ADVISER


       At this time, the parties do not believe that a technical adviser is needed to assist

with claim construction or other technical issues , but instead defer to the Court’s guidance

and preference. As the case progresses, the parties will inform the Court if they believe a

change of position is necessitated.

                            MEET AND CONFER STATUS


       Plaintiff and Defendant conducted a meet & confer conference on April 19, 2021.
The parties have no pre-Markman issues to raise at the CMC.




                                                     2
Dated: April 21, 2021                               Respectfully submitted,

                                                    By: /s/ Erick Robinson
                                                    Erick Robinson (TX Bar No. 24039142)
                                                    Porter Hedges LLP
                                                    1000 Main St., 36th Floor
                                                    Houston, TX 77002
                                                    Telephone: (713) 226-6615
                                                    Mobile: (713) 498-6047
                                                    Fax: (713) 583-9737
                                                    erobinson@porterhedges.com
                                                    Counsel for Plaintiff ToT Power Control, S.L.


                                CERTIFICATE OF SERVICE

I hereby certify that on April 21, 2021, the foregoing was filed electronically in compliance with
Local Rule CV-5(b)(1) and served via the Court’s electronic filing system on all counsel who
have consented to electronic service.

                                                        /s/ Erick Robinson
                                                        Erick Robinson




                                                    3
